                                                                ----·· -=·--==============ii
                                                                USDSSD>~Y
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
--------------------------------------------------------X
                                                                 DOC#: - -----::----.-:-
SECURITIES AND EXCHANGE
COMMISSION,                                                      DATE FILED: q       /9. I
                                                                                  ct (0,

                                   Plaintiff,
                  V.
                                                                   l 6-CV-828 (KMW)
AMERICAN GROWTH FUNDING II, LLC,                                  OPINION & ORDER
PORTFOLIO ADVISORS ALLIANCE, INC.,
RALPH C. JOHNSON, HOWARD J. ALLEN
III, and KERRI L. WASSERMAN,

                                   Defendants.
--------------------------------------------------------X
KIMBA M. WOOD, United States District Judge:
        Following a jury verdict in favor of the Securities and Exchange Commission ("SEC")

and against defendants Howard Allen, Kerri Wasserman, and Portfolio Advisors Alliance

("PAA") (collectively, "Defendants"), the parties submitted briefing on remedies. The SEC

requested three categories ofrelief: (1) a permanent injunction, enjoining Defendants from future

violations of the antifraud provisions of the securities laws; (2) disgorgement by Allen and PAA

of the proceeds of their fraudulent actions, along with pre-judgment interest; and (3) the

imposition of civil penalties. (Plaintiffs Post-Trial Brief on Remedies ("Pl.' s Br."), ECF No.

304, at 11.) The Court awards relief as set forth below.

                                                DISCUSSION

I.       Relief

         A.       Injunctive Relief

         The SEC seeks a permanent injunction against Defendants. "Injunctive relief is expressly

authorized by Congress to proscribe future violations of federal securities laws." SEC v.

Cavanagh, 155 F.3d 129, 135 (2d Cir. 1998). Such relief is warranted if there is a reasonable



                                                            1
likelihood that defendants will commit future violations of the securities laws. SEC v.

Commonwealth Chem. Sec. , Inc., 574 F.2d 90, 99-100 (2d Cir. 1978). In determining whether to

grant a permanent injunction, courts consider:

               the fact that defendant has been found liable for illegal conduct; the
               degree of scienter involved; whether the infraction is an "isolated
               occurrence;" whether defendant continues to maintain that his past
               conduct was blameless; and whether, because of his professional
               occupation, the defendant might be in a position where future
               violations could be anticipated.

Id. at 100. The more onerous an injunction's burdens, the more persuasive the SEC's showing

must be. SEC v. Unifund SAL, 910 F.2d 1028, 1039 (2d Cir. 1990).

        Applying these factors, the Court finds that a permanent injunction is warranted. The

jury found Defendants liable for violations of the antifraud provisions of the securities laws,

which required a finding that Defendants acted with scienter. The violations continued over a

period of years, and were not simply an isolated occurrence of bad judgment. As Defendants'

opposition to the requested relief demonstrates, they continue to dispute their blame for the

illegal conduct. Because Allen and Wasserman are registered broker-dealers at PAA, which has

continued to operate in the securities industry, Defendants are in a position where future

violations could be anticipated. Finally, the injunction is not onerous because it merely requires

Defendants not to break the law. See SEC v. Bronson, 246 F. Supp. 3d 956, 974 (S.D.N.Y. 2017)

(Karas, J.).

        Taking into account all the applicable factors, the Court concludes that the requested

permanent injunction is appropriate.




                                                  2
          B.     Disgorgement

                 1.      Disgorgement Calculation

          The SEC seeks to recover ill-gotten profits from PAA and Allen through disgorgement.

Disgorgement is an "equitable remed[y] premised on the powers and discretion of the Court to

prevent unjust gain and to deter others." SEC v. Universal Exp., Inc., 475 F. Supp. 2d 412,434

(S.D.N.Y. 2007) (Lynch, J.), aff'd sub nom. SEC v. Altomare, 300 F. Appx. 70 (2d Cir. 2008).

The SEC seeks to disgorge $860,000 plus prejudgment interest from PAA and Allen, jointly and

severally, and $166,427 plus prejudgment interest from Allen alone.

          The amount of disgorgement ordered "need only be a reasonable approximation of profits

causally connected to the violation." SEC v. Patel, 61 F.3d 137, 139 (2d Cir. 1995) (quoting

SEC v. First City Fin. Corp., 890 F.2d 1215, 1231 (D.C. Cir. 1989)). The SEC bears the burden

of establishing such an approximation, after which the burden shifts to the defendant to

demonstrate that the approximation is unreasonable. See SEC v. Razmilovic, 738 F.3d 14, 31-32

(2d Cir. 2013). For example, the defendant may show "that he received less that the full amount

allegedly misappropriated and sought to be disgorged." SEC v. Benson, 657 F. Supp. 1122, 1133

(S.D.N.Y. 1987) (Leval, J.). Uncertainty is resolved against the defendant. See Patel, 61 F.3d

at 140.

          At trial, the parties stipulated that PAA sold approximately $8 .6 million in AGF II

securities from March 2011 to December 31, 2013. (PX 172, 17, ,, 35-47.) They further

stipulated that PAA received ten percent of the AGF II securities as commissions, (PX 172,

24.), and that Allen made most of the commission-generating sales, (PX 172, 42.).

Accordingly, the SEC identifies $860,000-PAA's approximate total commissions for the

relevant period-as subject to disgorgement.



                                                   3
       Defendants dispute this figure. (Defendants' Post-Trial Brief on Remedies ("Defs.'

Opp'n Br."), ECF No. 308, at 16.) According to Defendants, PAA sold $8,498,658 in AGF II

securities from 2011 through 2013, and earned only $823,394 in commissions. Defendants offer

no basis to credit its claim, and no basis to discredit the parties' stipulation. Defendants rely on a

declaration from co-defendant Kerri L. Wasserman. The declaration states that Wasserman

reviewed PAA's books and records and that PAA's commissions totaled $823.394, but otherwise

contains no citations or supporting documents to substantiate her fact-bare assertions. The Court

finds that $860,000 represents a reasonable approximation of profits associated with the sale of

AGF II securities, and is properly disgorged.

       The SEC also seeks disgorgement of $166,427 from Allen-his compensation from AGF

Management II. Allen wholly owned Pelham LLC, which owned 49 percent of AGF

Management II. (Tr. 279:1-10, 279:15-22, 280:20-25 (Johnson testimony); (Tr. 373:20-374:8

(Allen testimony).) The parties stipulated, and Defendants do not dispute, that Allen received

compensation, through Pelham LLC, from AGF Management II. (PX 172 1 19.) The SEC

claims, and Defendants do not dispute, that this compensation totaled $166,427 during the

relevant period. (Pl.'s Br. at 11; Defs.' Opp'n Br. at 16.) The Court finds that $166,427

represents a reasonable approximation of Allen's compensation from AGF Management II and is

properly disgorged.

                2.      Prejudgment Interest

        The SEC seeks prejudgment interest on the disgorged sums. Like disgorgement, an

award of prejudgment interest is a form of equitable relief"confided to the district court's broad

discretion." Commercial Union Assurance Co. PLCv. Milken, 17 F.3d 608,613 (2d Cir. 1994).

Its principal purpose is to prevent a defendant from "obtaining the benefit of what amounts to an



                                                   4
interest free loan procured as a result of illegal activity." SEC v. Moran , 944 F. Supp. 286, 295

(S .D.N.Y. 1996) (Newman, J.). For SEC disgorgements, prejudgment interest is typically

calculated using the Internal Revenue Service tax underpayment rate under 26 U.S.C. §

6621(a)(2). SEC v. First Jersey Sec., Inc. , 101 F.3d 1450, 1476 (2d Cir. 1996).

        The SEC seeks $199,721.28 in prejudgment interest, calculated using the tax

underpayment rate, on $860,000 in disgorged commissions, and $38,649.97 in prejudgment

interest, calculated using the tax underpayment rate, on $166,427 in disgorged payments to

Allen. Defendants do no deny that an award of prejudgment interest is appropriate. Nor do they

take issue with the tax underpayment rate. Defendants merely argue that the underlying

disgorgement amounts according to which the interest was calculated are unreasonable. (Defs.'

Opp' n Br. at 18.) As explained above, the Court finds the disgorgement amounts reasonable.

The requested prejudgment interest is likewise reasonable.

               3.      Joint and Several Liability

        The SEC argues that PAA and Allen are jointly and severally liable for disgorgement of

PAA' s commissions and prejudgment interest thereon. " [A] controlling person who has failed to

establish his good-faith defense is to be held 'liable jointly and severally with and to the same

extent as ' the controlled person." First Jersey Sec., Inc., 101 F.3d at 1475 (quoting 15 U.S.C. §

78t). Thus, "where a firm has received gains through its unlawful conduct, where its owner and

chief executive officer has collaborated in that conduct and has profited from the violations, and

where the trial court has, within the proper bounds of discretion, determined that an order of

disgorgement of those gains is appropriate, it is within the discretion of the court to determine

that the owner-officer too should be subject, on a joint and several basis, to the disgorgement

order." Id.



                                                  5
       Allen failed to establish a "good faith" defense, plainly "collaborated" in PAA' s unlawful

conduct, and profited from that collaboration. First Jersey Sec., Inc., 101 F.3d at 1475. Allen

owned PAA, and sold the majority of all AFG II investments. (PX 172 ,r,r 81, 42.) Allen and

PAA are jointly and severally liable for disgorgement of $860,000 in commissions and

$199,721.28 in prejudgment interest thereon.

        C.      Civil Penalties

       The SEC also asks the Court to impose civil penalties, which serve punitive and deterrent

functions . Moran , 944 F. Supp. at 296. Civil penalties can be calculated in two ways. One

method is to simply assess the gross pecuniary gain. The other is to multiply the number of

violations by a dollar amount determined with reference to the applicable tier of offense severity.

See 15 U.S.C. §§ 77t(d) & 78u(d). Tier One, which requires no showing of scienter, permits

penalties up to $7,500 per violation for an individual and $75,000 for a corporate entity; Tier

Two, for violations involving "fraud, deceit, manipulation, or deliberate or reckless disregard of

a regulatory requirement," allows penalties up to $75,000 per violation for an individual and

$375 ,000 per violation for a corporate entity; Tier Three, for violations involving "fraud, deceit,

manipulation, or deliberate or reckless disregard of a regulatory requirement" that also "directly

or indirectly resulted in substantial losses or created a significant risk of substantial losses,"

provides for penalties of as much as $150,000 per violation for an individual and $725,000 per

violation for a corporate entity. Id. 1 The term "violation" is not defined. See In re Reserve Fund

Sec. & Derivative Litig., No. 09-CV-4346, 2013 WL 5432334, at *20 (S .D.N .Y. Sept. 30, 2013)

(Gardephe, J.). Some courts look to the number of "violative transactions" or the number of



1
 The amounts listed here reflect the penalties for violations occurring between March 4, 2009
and March 5, 2013 . See 17 C.F.R. § 201.1001 Table I (setting out civil monetary penalty
inflation adjustment~).
                                                   6
"investors to whom illegal conduct was directed," while others calculate damages based on the

number of statutory violations committed. Id.

       Courts consider several factors in determining whether civil penalties should be imposed

and in what amounts. SEC v. Haligiannis, 470 F. Supp. 2d 373, 386 (S.D.N.Y. 2007) (Holwell,

J.). Those factors include "(1) the egregiousness of the defendant' s conduct; (2) the degree of

the defendant's scienter; (3) whether the defendant's conduct created substantial losses or the

risk of substantial losses to other persons; (4) whether the defendant's conduct was isolated or

recurrent; and (5) whether the penalty should be reduced due to the defendant' s demonstrated

current and future financial condition." Id. (citing SEC v. Coates, 137 F. Supp. 2d 413 , 429

(S.D.N.Y. 2001) (Motley, J.). Because the penalty framework is highly discretionary, "prior

decisions and consent decrees are of little comparative value for any individual matter." Moran ,

944 F. Supp. at 296- 97.

        The first, second, and fourth factors largely overlap with the permanent injunction

factors and, for the same reasons outlined above, weigh in favor of imposing significant

penalties. That Defendants' conduct did not result in substantial losses is mitigating,

notwithstanding the risk of loss posed by the conduct. As to the fifth factor, Defendants have not

carried their burden to demonstrate inability to pay. The Court declines to hold an evidentiary

hearing to give Defendants the chance to present proofs that they could have included in the

declarations they submitted in support of their remedies brief.

       The Court finds that Defendants' actions meet the standard for imposing Third Tier

penalties. Assessing Third Tier penalties, however, would result in damages disproportionate to

the harm Defendants' misconduct caused and be "unduly penalizing." SEC v. Elliot, No. 09-

CV- 7594, 2012 WL 2161647, at *11 (S.D.N.Y. June 12, 2012) (Forrest, J.) (imposing First Tier



                                                 7
penalties, despite finding defendants' actions met the standard for imposing Second or Third Tier

penalties). Counting each of the eighty-six investors affected by Defendants' conduct as a

violation, as the SEC proposes, would likewise yield an excessive sanction. Accordingly, the

Court assesses Second Tier penalties using as the multiplier the number of statutory violations

found by the jury. See, e.g. , SEC v. Shehyn, No. 04-CV-2003, 2010 WL 3290977, at *2, *8

(S.D.N.Y. Aug. 9, 2010) (Preska, J.) (although defendant made fraudulent representations to "at

minimum 700 investors," the court found that the defendant "committed 5 [statutory] violations"

and awarded "$120,000 for each violation").

         Against Allen, the Court assesses penalties of $20,000 for each of the six statutory

violations found by the jury. The jury found that Allen ( 1) violated Section 10(b) of the

Securities Exchange Act of 1934 ("Exchange Act"), 15 U.S.C. § 78j(b), and Rule 10b-5(a)-(c)

thereunder, 17 C.F.R. § 240.10b-5(a)-(c); (2) violated Section 17(a)(l) and Section l 7(a)(2) or

(3) of the Securities Act of 1933 ("Securities Act"), 15 U.S.C. § 77q(a)(l)-(3); (3) culpably

participated in PAA's violation of Section l0(b) of the Exchange Act and Rule l0b-5 thereunder

as a "control person" under Section 20(a) of the Exchange Act, 15 U.S.C. § 78t(a); (4) aided and

abetted violations by AGF II of Section 10(b) of the Exchange Act and Rule 10b-5 thereunder

and Section 17(a) of the Securities Act; (5) aided and abetted violations by Ralph Johnson of

l0(b) of the Exchange Act and Rule lOb-5 thereunder and Section 17(a) of the Securities Act;

and (6) aided and abetted violations by PAA of Section l0(b) of the Exchange Act and Rule l0b-

5 thereunder and Section 17(a) of the Securities Act. 2




2On May 17, 2019, the Court ordered the parties to submit supplemental briefing concerning whether sufficient
evidence was presented at trial to support the aiding and abetting charges against Allen and Wasserman. (ECF No.
281.) A review of the supplemental briefing makes clear that sufficient evidence was presented at trial to support
the juf1Y 1~ detBrminution of liubility for aiding and abetting,
                                                              8
       Against Wasserman, the Court assesses penalties of $20,000 for each of the five statutory

violations found by the jury. The jury found that Wasserman (1) culpably participated in P AA' s

violation of Section 10(b) of the Exchange Act and Rule 10b-5 thereunder as a "control person"

under Section 20(a) of the Exchange Act, 15 U.S.C. § 78t(a); (2) aided and abetted violations by

AGF II of Section lO(b) of the Exchange Act and Rule lOb-5 thereunder and Section 17(a) of the

Securities Act; (3) aided and abetted violations by Ralph Johnson of 10(b) of the Exchange Act

and Rule l0b-5 thereunder and Section 17(a) of the Securities Act; (4) aided and abetted

violations by PAA of Section 10(b) of the Exchange Act and Rule 10b-5 thereunder and Section

17 (a) of the Securities Act; and (5) aided and abetted violations by Allen of Section 10(b) of the

Exchange Act and Rule l0b-5 thereunder and Section 17(a) of the Securities Act.

       Against PAA, the Court assesses penalties of $100,000 for each of the two statutory

violations found by the jury. The jury found that PAA (1) violated Section 10(b) of the Securities

Exchange Act and Rule 10b-5 thereunder; and (2) violated Section l 7(a)(l) and Section 17(a)(2)

or (3) of the Securities Act.

        In total, the Court imposes $120,000 in penalties against Allen, $100,000 in penalties

against Wasserman, and $200,000 in penalties against PAA.



                                         CONCLUSION
        The Court grants relief in three forms: (1) a permanent injunction, enjoining Defendants

from future violations of the antifraud provisions of the securities laws; (2) disgorgement in the

amounts of$860,000 plus $199,721.28 in prejudgment interest thereon from PAA and Allen,

jointly and severally, and $166,427 plus $38,649.97 in prejudgment interest thereon from Allen

alone; and (3) the imposition of civil penalties in the amounts of$120,000 from Allen, $100,000

from W~:rn~rma11, qnd $200,000 from PAA.
                                                  9
     Plaintiff shall submit a formal proposed judgment in accordance with the foregoing.

SO ORDERED.
Dated: New York, New York
       Septemberl,;!_, 2019
                                                           KIMBA M. WOOD
                                                        United States District Judge




                                             10
